department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date jul contact person identification_number uniform issue list telephone number legend m n o r xx aa dear sir or madam we have considered your ruling_request dated date in which you requested certain rulings under sec_4945 of the internal_revenue_code code and sec_53 a of the foundation and similar excise_taxes regulations regulations m is a delaware nonprofit corporation that is recognized as exempt from federal income_taxation under sec_501 of the code m sec_509 m was formed in aa by n and o as a national effort to help young people who are currently in the foster care system or who have aged out of the system make a successful transition from foster care to adulthood m’s mission is to bring together people resources and focus to help these young people make successful transitions m has implemented several strategies to accomplish this mission including youth engagement is also a private_foundation as described in m plans to provide grants to other tax-exempt entities that meet m’s grant criteria grant criteria include a commitment to the strategies and more specifically to youth engagement - the entities are expected to be public_charities and the grants will be made to carry out activities chosen by the recipients and supervised by them proposals may relate to any activity chosen by the recipient that recipient thinks m might be willing to fund additionally there must be an intention to pay stipends to any young person who participates youth engagement is a program by which these young persons will be provided support and training in youth leadership personal and strategic planning communications and other skills that will allow them to serve as partners and advocates on both the community and national levels youth engagement will bring young people who are currently in foster care or those who have aged out of the system into a series of decision-making roles including assessing the needs of those in foster care identifying new forms of services to better meet the needs of children in foster care identify efforts that support successful transitions to adulthood and serve as informed and empowered advocates for changes in public systems policies and legislation to ensure opportunities for successful transitions of children in foster care consistent with the youth engagement strategy is the utilization of two programs the community youth leadership board community board and the national r board national board to ensure a commitment to m’s strategies each grant must provide for the establishment of a new or the utilization of an existing r that is governed by the young people additionally m and the grant recipient must enter into a grant agreement that expressly incorporates the provisions of the proposal and requires the recipient to use the grant as described the community board is intended by m to constitute the primary mechanism by which m carries out the youth engagement strategy and thereby seeks to accomplish its mission the community board will involve the engagement of the young people in the communities and m will invest resources to build the capacity of communities to provide increased opportunities for those in foster care and those who have aged out of the system members of the community board will receive the technical assistance training support and resources necessary to function effectively m will not be involved in selecting the individuals participating in the community boards nor will it participate in any of the actual operations of the community boards m acknowledges that each of participants of the community boards will vary from place to place and from time to time in size nature of organization system of governance and membership requirements m’s only requirement is that young people who are currently in foster care or those who have aged out of the system govern the local community board the second program is the national board each local community board will designate one or more representatives to serve on the national board the national board will be composed of representatives from the community board and related national initiatives the national board will advise m on the overall direction and policy of youth engagement members will direct the investment of some resources and serve as informed advocates for improved policies additionally the national board will provide technical assistance to the local community boards advocate for participation in the community boards and related programs and activities provide feedback and recommendations to m for actions and directions of m and make decisions regarding the expenditure of funds available to the national board activities of the national board will include networking on-going training and personal development for board members and initiating projects in local communities in addition to participation in the community and national boards individuals have an opportunity to participate in committees focus groups or meetings under m to assist in the development of programs related to youth engagement m believes that in order for its youth engagement strategy to work best the young persons who serve on the community board national board or the committees focus groups or meetings should be reimbursed for any travel_expenses incurred by them in connection with such service and given some payment as compensation_for such service these payments are referred by m as stipends the stipends have three components the actual travel costs incurred for participation the actual cost of meals_and_lodging and a nominal amount of dollar_figurex to dollar_figure 50x per day of participation participation generally means actual participation in a particular meeting of the community board national board or the committees or focus groups m states that the stipends serve the purpose of providing a modest incentive for these young persons to participate as well as enhance the self-worth of those who participate so that they will become more involved in foster care and its related issues in the case of grants made by m to tax-exempt entities that utilize the community boards m generally intends only to accept grant proposals and to enter into grant agreements with grant recipients that intend to pay stipends to participating young persons this intent will be communicated to potential grant recipients however m will not determine the amount of any stipends paid to the community board participants the procedure for the payment of these stipends or the amount of participation required if any to receive a stipend m will not be involved in choosing the young persons who serve on the community boards nor select any individual who may receive a stipend in the case of the national board and the committees focus groups and meetings stipends will be paid directly by m to participants m will only reimburse for the actual travel costs incurred and approved in advance by m meals_and_lodging for participation at an event and provide nominal compensation in the amount of dollar_figurex to dollar_figurex per day for participation the stipends will only be paid to the young people currently in foster care or who have aged out of the system and not to any adults participating the following rulings are requested any grant made by m to a public charity that is used by the public charity in part to pay stipends to the young people who are currently in the foster care system or who have aged out of the system and who participate in the national board will not be treated for purposes of sec_4945 of the code as grants made by m to the young people the stipends paid_by m to the young people who are currently in the foster care system or who have aged out of the system and who participate the national board or on committees focus groups or meetings for reimbursement of travel_expenses reimbursements or direct payment of meal and lodging_expenses and cash portions of the stipend are not taxable_expenditures under sec_4945 of the code sec_4945 of the code provides that a taxable_expenditure includes any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or similar purposes by such individual unless such grant satisfies the requirements of sec_4945 sec_4945 of the code provides in effect that any grant to an individual for travel constitutes a scholarship or fellowship_grant not includible as gross_income pursuant study or similar purposes is not a taxable_expenditure if it is awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary and the grant to sec_117 and is used to study at an educational_organization described in sec_170 constitutes a prize or award not includible as gross_income pursuant to sec_74 and and the recipient is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or other similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee section a of the regulations defines the term grants as used in sec_4945 of the code grants do not ordinarily include payments such as salaries consultants’ fees and reimbursement for travel_expenses such as transportation board and lodging to persons regardless of whether such persons are individuals for personal services in assisting a foundation in planning evaluating or developing projects or areas of program activity by consulting advising or participating in conferences organized by the foundation section a i of the regulations provides that a grant by a private_foundation to another organization which the grantee organization uses to make payments to an individual for purposes described in sec_4945 of the code shall not be regarded as a grant by the private_foundation to the individual grantee if the foundation does not earmark the use of the grant for any named individual and there does not exist an agreement oral or written whereby such grantor foundation may cause the selection of the individual grantee by the grantee organization revrul_74_125 1974_1_cb_327 describes a private_foundation that assists educators in employing improved educational methods in connection with this activity the foundation utilizes the services of consultants the services include the development of model curricula in a particular educational area and the design of materials to assist educators in the performance of their educational functions the services provided by the consultants constitute personal services and assist the foundation in planning and developing its program activity the revenue_ruling holds that payment for such services do not constitute grants within the meaning of the applicable regulations and are therefore not taxable_expenditures within the meaning of sec_4945 of the code revrul_77_212 1977_1_cb_356 illustrates the requirement that the public charity controls the selection process in this revenue_ruling a private_foundation provides grants to a vocational school that are used to purchase tools for students the students submit grant applications with lists of needed tools to the selection committee composed of representatives of the private_foundation the recipients are selected on ability and financial needs the grants are made to the vocational school which then purchases tools for the students the service concluded that the grants are deemed made to the individual students by the private_foundation because the foundation retained the authority to select the grantee students revrul_81_293 1981_2_cb_218 holds that the payment of compensation to research assistants by an individual grantee of a private_foundation where the grantee controls the selection of these persons independently of the grantor private_foundation and where the private foundation’s grant-making procedures satisfy the requirements of sec_4945 of the code does not constitute a grant within the meaning of sec_4945 the requested rulings are discussed below m will provide grants to other tax-exempt public_charities whose mission and activities are consistent with its mission similar to revrul_81_293 supra m is not involved in the selection of any individual grantee nor is there any oral or written_agreement by which m may cause the selection of the individual grantee by the grant recipient m’s grants to public_charities that utilize a local community board are not earmarked for named persons who currently serve or may serve in the future on community board section a i of the regulations unlike the organization in revrul_77_212 m does not retain the authority to select the individual grantees m is not involved in the selection of the young persons who participate nor does it play a role in the process by which these young persons are selected to serve instead these people are chosen by the public charity itself therefore the grants provided by m are deemed as grants to the public_charities the young persons who participate in the national board and the committees focus groups or meetings are providing services to m through the combined experiences and knowledge of the participants m is developing programs policies legislation and advocacy to improve the conditions of foster care and help the young people make a successful transition from foster care reimbursement for travel meals_and_lodging by m does not constitute grants for purposes of sec_4945 of the code such expenses are incurred for participation in m's program areas section a of the regulations similarly the stipends provided by m to the individual participants of the national board and the committees focus groups or meetings are payments provided to the individual participants as recognition for their service to m as discussed in revrul_74_125 supra payment for services do not constitute grants accordingly based on the facts represented we rule that any grant made by m to other tax-exempt public_charities that is used by the public charity in part to pay stipends to young people who are currently in the foster care system or who have aged out of the system who participate in the local community board is not treated as a grant made by m to the young people for purposes of sec_4945 of the code the stipends paid_by m to young people who are currently in the foster care system or who have aged out of the system who participate in the national board or the committees focus groups or meetings are not taxable_expenditures under sec_4945 because this ruling letter could help resolve any questions please keep it in m’s permanent records this ruling is directed only to m sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed terrell m berkovsky terrell m berkovsky manager exempt_organizations technical group
